NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 12, 2021 *
                                Decided March 16, 2021

                                        Before

                        WILLIAM J. BAUER, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 20-2389

UNITED STATES OF AMERICA,                   Appeal from the United States District
     Plaintiff-Appellee,                    Court for the Northern District of Indiana,
                                            Hammond Division.

      v.                                    No. 2:02 CR 44

TERRENCE DILWORTH,                          James T. Moody,
     Defendant-Appellant.                   Judge.

                                       ORDER

       Nearly a decade after he was convicted of cocaine-base (“crack”) offenses,
Terrance Dilworth moved to reduce his sentence under the First Step Act of 2018.
Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018). The district court reduced
Dilworth’s term of supervised release but declined to change his prison-release date.
Because the district court did not abuse its broad discretion in doing so, we affirm.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2389                                                                            Page 2

       A jury convicted Dilworth in 2003 on two counts of distributing more than five
grams of crack cocaine, 21 U.S.C. § 841(a)(1), and one count of conspiring to distribute
more than 50 grams of crack cocaine, id. § 846. The court sentenced him to 360 months
in prison, the bottom of the guidelines range, plus 5 years’ total supervised release. We
affirmed the convictions and sentence. United States v. Dilworth, 168 F. App'x 89 (7th Cir.
2006). Later, the district court reduced Dilworth’s prison sentence to 292 months, after
amendments to the guidelines lowered his applicable range to 292–365 months.

       In 2018, Congress passed the First Step Act, which made provisions of the Fair
Sentencing Act retroactive for certain defendants convicted of crack-related offenses.
§ 404(b), 132 Stat. at 5222. The First Step Act gave district courts discretion to reduce the
sentence for these defendants as if the Fair Sentencing Act had been in effect at the time
of their offenses. § 404(a), (c), 132 Stat. at 5222. The Fair Sentencing Act, in relevant part,
modified 21 U.S.C. § 841(b)(1)(A) and (B)—the subsections under which Dilworth was
sentenced—by reducing its statutory minimum penalties and increasing the amount of
crack needed to trigger those penalties. Compare 21 U.S.C. § 841(b)(1)(A), (B) (2018),
with 21 U.S.C. § 841(b)(1)(A), (B) (2003). Based on the First Step Act, Dilworth moved to
reduce his sentence to 255 months with 3 years’ supervised release; he highlighted his
positive post-conviction behavior, having completed education and self-improvement
courses and having committed only minor disciplinary infractions.

       The district court reduced Dilworth’s term of supervised release but declined to
decrease his prison term. The court acknowledged Dilworth’s completion of
coursework and his minor disciplinary history but concluded that its prior
consideration of the factors under 18 U.S.C. § 3553(a) “remain[ed] valid”—his drug
crime was serious, the drug conspiracy was significant, and the court needed to deter
Dilworth and others from engaging in similar activity. Even with the application of the
Fair Sentencing Act to his case, the court added, the low end of the applicable
guidelines range continued to be 292 months, and it saw no reason to disturb that
sentence.

       On appeal, Dilworth maintains that the district court failed to account
adequately for his post-sentencing conduct. He summarizes, for instance, his extensive
academic accomplishments while in custody—a degree from Indiana State University,
practical training in various trades, and participation in drug treatment programs. He
also notes that he has had only one minor disciplinary infraction in 14 years.

       But the district court acted within its discretion in determining that Dilworth’s
post-sentencing conduct did not outweigh the applicable § 3553(a) sentencing factors,
No. 20-2389                                                                          Page 3

specifically the seriousness of his crimes and the need for deterrence. See United States v.
Hudson, 967 F.3d 605, 609 (7th Cir. 2020). Dilworth may disagree with the weight the
court gave these factors, but this determination rests within the court’s discretion.
See United States v. Sutton, 962 F.3d 979, 986 (7th Cir. 2020).

        Dilworth further argues that the district court did not consider the need to avoid
an unwarranted sentencing disparity with his codefendants. See 18 U.S.C. § 3553(a)(6).
He points out that the court declined to reduce his sentence, yet it lowered the sentence
of fellow coconspirator Aron Davis—who had comparable post-sentencing conduct.
(The court had reduced Davis’s sentence under the First Step Act from 327 months, the
top of his guidelines range, to 262 months, the bottom of his guidelines range.)

       A sentence might be unreasonable if it creates “unwarranted sentence disparities
among defendants with similar records who have been found guilty of similar
conduct.” Id. But because the guidelines derive from national sentencing patterns, a
within-guidelines sentence “necessarily gives weight and consideration to avoiding
unwarranted disparities.” United States v. Castro-Aguirre, 983 F.3d 927, 944 (7th Cir. 2020)
(internal quotation and citation omitted); United States v. King, 910 F.3d 320, 330 (7th Cir.
2018). Here, the district court properly calculated Dilworth’s guidelines range and
imposed a within-guidelines sentence; his higher guidelines range simply reflected his
higher criminal-history category (category III as compared to Davis’s category II,
see United States v. Davis, 682 F.3d 596, 605, 608 (7th Cir. 2020)).

                                                                                AFFIRMED